DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roncaglione (English Translated Japanese Publication No.: 2004360948 A), hereinafter referred to as Toyoshima ‘948.

Regarding claim 1, Toyoshima ‘948 discloses a refrigerating and freezing device (1), comprising: a box body (2) having an inner container (2B), a casing (C) disposed outside the inner container and a 5heat insulation layer (2C) located between the inner container and the casing, wherein a storage space (4) is defined in the inner container, a storage container (15) is 
 
Regarding claim 2, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 1, wherein the storage container is a drawer assembly and comprises: a drawer cylinder having a forward opening and disposed in the storage space; and a drawer body slidably mounted in the drawer cylinder, to be outwardly withdrawn 25from and inwardly inserted into the drawer cylinder operatively from the forward opening of the drawer cylinder {see ¶¶ {[0009], [0017] and [0024]}.  

Regarding claim 3, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 1, wherein the casing comprises a back plate (2A), and the suction pump is disposed between the rear wall of the inner 30container and the back plate, and is located behind the storage container {as shown in Figs. 1-3: ¶ [0037]}.  

Regarding claim 4, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 1, further comprising: a sealing box mounted between the inner container and the casing; and 16Attorney Docket No. WISPRO-00148a mounting frame mounted in the sealing box via a plurality of damping cushion 
 
Regarding claim 5, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 2, wherein an accommodating 5chamber (54) communicating with the air-conditioning freshness-keeping space is disposed in a top wall of the drawer cylinder to accommodate the modified atmosphere film assembly {as shown in Figs. 1-3: ¶¶  [0016], [0020], [0031] and [0036]}.  

Regarding claim 6, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 5, wherein at least one first vent hole (53) and at least one second vent hole (43) spaced apart from the at least one first vent hole 10are formed in a wall surface between the accommodating chamber of the top wall of the drawer cylinder and the air-conditioning freshness-keeping space to communicate the accommodating chamber with the air-conditioning freshness-keeping space at different positions {as shown in Fig. 1: ¶ [0020] and [0023-0024]}; and the refrigerating and freezing device further comprises a fan (32) disposed in the accommodating chamber to promote the gas in the air-conditioning freshness-keeping space 15to be returned to the air-conditioning freshness-keeping space via the at least one first vent hole, the accommodating chamber, and the at least second vent hole in sequence {as shown in Fig. 1: ¶ [0020]}.  
 
Regarding claim 9, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 1, wherein the modified 30atmosphere film assembly further comprises a support frame (52) having a first surface and a second surface parallel to each other, the support frame is provided with a plurality of airflow channels extending on the first surface and the second surface respectively and penetrating the support frame to communicate the first surface with the second surface, and the plurality of airflow channels forms the oxygen-rich gas collecting chamber together; and at least one modified atmosphere film is two planar modified atmosphere films which are paved on the first surface and the second surface of the support frame respectively {as shown in Fig. 2}.
  
 Regarding claim 10, Toyoshima ‘948 discloses the refrigerating and freezing device according to claim 1, wherein the storage space is a refrigerating space (3) {as shown in Figs. 1-4: ¶ [0015]}; the box body further defines a freezing space (6) and a temperature-changing space (5), the freezing space is disposed below the storage space, and the temperature-changing space is disposed between the freezing space and the refrigerating space {as shown in Fig. 1: ¶ [0015]}.

Allowable Subject Matter
2.          Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PMMonday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
08/19/2021